     Case 5:19-cv-01146-MRW Document 25 Filed 05/29/20 Page 1 of 1 Page ID #:711



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   CRAIG CARPENTER,                )             CASE NO.: ED CV 19-01146 MRW
                                     )
12                     Plaintiff,    )             ORDER AWARDING EAJA FEES
                                     )
13               v.                  )
                                     )
14   ANDREW SAUL, Commissioner of )
     Social Security Administration, )
15                                   )
                       Defendant.    )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND
21   FOUR HUNDRED TWENTY-EIGHT DOLLARS and 18/cents ($2,428.18), as
22   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24
25         DATED: May 29, 2020 __________________________________
                               HONORABLE MICHAEL R. WILNER
26                             UNITED STATES MAGISTRATE JUDGE
27
28




                                             1
